ON PETITION FOR REHEARING.
DUNN, J.
Tbe petition for rehearing in tbis case calls attention to tbe error of our decision as to costs on appeal. On examination of tbis matter we are of tbe opinion that costs should be allowed appellant on tbe appeal from the order refusing to dissolve tbe injunction, which order we reversed, and to respondent on tbe appeal from tbe order opening default and vacating default judgment, which order we affirmed. It is so ordered, and with tbis modification of the original decision tbe petition for rehearing is denied.
Rice, C. J., and Budge, McCarthy and Lee, JJ., concur.